DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 05/09/2022. Claims 1-13 are pending and have been examined. 
Any previous objection or rejection not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
With respect to the 35 USC 112b, rejections, the Applicant has amended the claims of issue and therefore these rejections have been withdrawn.
With respect to the DSMER pilot, since the Applicant did not file the requested form, the Application will be treated under normal examination procedure. 
With respect to the 35 US 101 rejections pertaining to a signal per se. The Applicant has amended these claims by incorporating “non-transitory computer program storage”) and therefore these rejection have been withdrawn. 
With respect to the 35 USC 101 abstract rejections, the Applicant has amended the claims but did not provide any specific arguments directed towards this rejection. Hence, the Examiner directs the Applicant to the below rejection and further updates as a result of the amendments. 
With respect to the 35 USC 102 rejections, the Applicant has significantly amended the independent claims and therefore the arguments are directed towards these new limitations which have been added. Thus, these arguments are moot in view of new grounds for rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11, and 12 recites “[[a microphone]] into which a predetermined voice is input; and [[circuitry]] configured to confirm whether a first voice portion of the predetermined voice includes a predetermined word input to the [[microphone]], establish a speech acceptance period after the first voice portion of the predetermined voice, and under a condition the circuitry does not confirm the first voice portion includes the predetermined word, determine whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period is intended as an operation intention to operate a device.”
The limitation as drafted covers a human organizing of activities. More specifically, one human listening to speech of another to determine whether the first portion of their voice comprises a specific word of interest and determine that a specific set of words will be said after this. However, if no specific word is received, then determining if any input whether at a later time the user speech was directed towards something.
This judicial exception is not integrated into a practical application. In particular, claim 1, 11 and 12 recites additional element of circuitry, “storage device” where [0008], and [0020] of as filed specification refers to these as general-purpose computer elements. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea as it refers to generic processor and memory without integration into the practical application. The additional limitation of “microphone” is used only to collect speech and therefore is directed towards pre-solution activity of data gathering of speech.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a processor and memory is noted as a general device as noted. Mere instructions to apply an exception using a generic computer component or pre-solution activity of a microphone cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2, the claim relates to discriminating whether or not the predetermined word is included in the voice and under another condition that the circuitry confirms the predetermined word is present in the first voice portion, determine a content of the second voice portion as the operation intention to operate the device. This reads on a human being able to determine if the command word to initiate further actions was provided by their friend or if the specific words is present then determine subsequent words as an intention to operate something. There are no additional limitation present.  With respect to claim 3, the claims relate to extracting an acoustic feature amount of the word when the first voice portion does not include the predetermined word. This relates to a human determining certain acoustic feature of the word when a specific words is not found before. There are no additional limitations. With respect to claim 4, the claim recites storage of the acoustic features of the second portion. This relates to a human writing down the acoustic features. The “storage unit” was interpreted to be implemented by a general-purpose processor which does not tie the claim to a practical application nor is this element significantly more. With respect to claim 5, the claim relates to overwriting previous acoustic feature information while the acoustic feature amount of the second voice portion is stored in memory. This relates to a human writing over in the piece of paper the newly determined feature . No additional limitations are present. With respect to claim 6, the claim relates to storing both the acoustic feature of the second voice portion and the previous word. This relates to a human writing next to the previous word acoustic feature, the new word acoustic feature. No additional limitations are present except the memory as noted above to be general purpose components. With respect to claim 7, the claim relates sending the voice input after the predetermined words is input to another device when its determined the second voice portion is intended as operation intention to operate a device. This relates to a human forwarding any subsequent commands to another human. The “transmitted” was interpreted to be implemented by a general-purpose processor which does not tie the claim to a practical application nor is this element significantly more.  With respect to claim 9, the claim relates to determining on a basis of the acoustic feature amount of the second voice portion of the predetermined voice a timing when the predetermined word is discriminated and whether or not the voice is intended to operate the device. This relates to a human looking at the timing when the word was determined to check the user intention. No additional limitations are present. 
With respect to claim 10, the claim relates the acoustic feature amount being a tone color, pitch, a pitch speech or a volume. This relates to a human determining a pitch of a human. No additional limitations are present. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (US 10,204,624) in view of Weksler (US 9,542,941).
As to claims 1 and 11-12, Knudsen teaches an information processing device (see col. 5, lines 10-16, where information handling device is described for receiving voice input)  comprising: 
a microphone into which a predetermined voice is input (see col. 5, lines 10-20, where voice input is received from various input devices and col. 3 lines 51, microphone); 
and circuitry configured to (see col. 8, lines 27-31, where various functions implemented as instructions executed by processor) confirm whether a first voice portion of the predetermined voice includes a predetermined word input to the microphone (see col. 5, lines 4-6, user input received possibly comprising a word related to activation of a device and see col. 5, lines 60-63, where a word activates a digital assistant), 
establish a speech acceptance period after the first voice portion of the predetermined voice (see col. 5, lines 61-67, where time period after the digital assistant is activated for a predetermined period of time).
However, Knudsen does not specifically disclose under a condition the circuitry does not confirm the first voice portion includes the predetermined word, determine whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period is intended as an operation intention to operate a device.  
Weksler does disclose under a condition the circuitry does not confirm the first voice portion includes the predetermined word (see Figure 4, where step 402, determines a condition if wakeword is needed or not and where the system does not confirm a wakeword if option 404 is determined), determine whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period is intended as an operation intention to operate a device (see Figure 4, step 404 and see col. 7, lines 30-33 where any voice command is executed without a wakeword at any time).
Knudsen and Weksler are in the same field of endeavor of wakeword detection and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Knudsen with the not confirming of a predetermined word as taught by Weksler in order to reduce the inconvenience to a user for requirement of a wakeword (see Weksler col. 1, lines 15-17).
As to claim 11 and 12, apparatus claim 1  and 12 and method claim 11 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 and 12  is similarly rejected under the same rationale as applied above with respect to functions of the apparatus claim. Furthermore, Knudsen teaches a non-transitory computer program storage device (see col. 8, lines 35-53, where various type of media described).


As to claim 2, Knudsen in view of Weksler  teaches all of the limitations as in claim 1, above.
Furthermore, Knudsen teaches wherein the circuitry further configured to  discriminate whether or not the predetermined word is included in the first voice portion of the predetermined voice and under another condition that the circuitry confirms the predetermined word is present in the first voice portion, determine a content of the second voice portion as the operation intention to operate the device (see col. 2, lines 42-50, where wake word is detected and once activated listens for voice commands).  

As to claim 3, Knudsen in view of Weksler teaches all of the limitations as in claim 2, above.
Furthermore, Weksler teaches wherein under the condition the circuity confirms the first voice portion does not include the predetermined word, the circuitry is further configured to extract at least an acoustic feature amount of the second voice portion to determine the operation intention to operate the device (see col. 7, lines 29-33, where when wakeup command is not required the logic can proceed to execute any voice command received through a microphone therefore implying the extraction of acoustic feature).  
Knudsen and Weksler are in the same field of endeavor of wakeword detection and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Knudsen with the not confirming of a predetermined word as taught by Weksler in order to reduce the inconvenience to a user for requirement of a wakeword (see Weksler col. 1, lines 15-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Weksler (as applied above), as applied in claim 3, above and further in view of Iso-Sipilaet (US 6,697,782).
As to claim 4, Knudsen in view of Weksler teach all of the limitations as in claim 3, above. 
However, Knudsen in view of Weksler does not specifically disclose further comprising a computer readable memory that stores the acoustic feature amount of the second voice portion.  
Iso-Sipilaet does disclose further comprising a computer readable memory that stores the acoustic feature amount of the second voice portion (see col. 8, lines 20-30, where feature vectors are formed of the command based on utterance and stored in speech response memory).
Knudsen and Weksler in view of Iso-Sipilaet are in the same field of endeavor of command recognition and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Knudsen and Weksler with the feature vectors as taught by Iso-Sipilaet in order improve the probability of acceptance of speech commands uttered by a user (see Iso Sipilaet col. 6, lines 47-50).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Weksler (as applied above) in view of Iso-Sipilaet, as applied in claim 4, above and further in view of Hoffmeister (US 9,390,708).
As to claim 5, Knudsen in view of Weksler in view of Iso-Sipilaet teach all of the limitations as in claim 4, above. 
However, Knudsen in view of Weksler in view of Iso-Sipilaet does not specifically disclose wherein the acoustic feature amount of the second voice portion extracted by the  circuitry is stored in the computer readable memory while a previously stored acoustic feature amount is overwritten.  
Hoffmeister does disclose wherein the acoustic feature amount of the second voice portion extracted by the  circuitry is stored in the computer readable memory while a previously stored acoustic feature amount is overwritten (see Figure 1, step 114, claim1, where traceback data from audio data is stored by overwriting old traceback data which is based on feature vector and see col. 7. Lines 5-8).  
Knudsen and Weksler and Iso-Sipilaet in view of Hoffmeister are in the same field of endeavor of command recognition and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Knudsen and Weksler and Iso Sipilaet with the overwriting as taught by Hoffmeister in order efficiently manage traceback information and memory resources and enable a subsequent recognition pass (see Hoffmeister col. 2, lines 54-67). 

As to claim 6, Knudsen in view of Weksler in view of Iso-Sipilaet teach all of the limitations as in claim 4, above. 
However, Knudsen in view of Weksler in view of Iso-Sipilaet does not specifically disclose wherein the acoustic feature amount of the second voice portion is stored in the computer readable memory together with a previously stored acoustic feature amount.  
Hoffmeister does disclose wherein the acoustic feature amount of the second voice portion is stored in the computer readable memory together with a previously stored acoustic feature amount (see Figure 1, step 106 into step 108 where traceback for current memory block is stored if not full).  
Knudsen and Weksler and Iso-Sipilaet in view of Hoffmeister are in the same field of endeavor of command recognition and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Knudsen and Weksler and Iso Sipilaet with the overwriting as taught by Hoffmeister in order efficiently manage traceback information and memory resources and enable a subsequent recognition pass (see Hoffmeister col. 2, lines 54-67). 

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Weksler (as applied above), as applied in claim 1, above and further in view of Wang (US 2019/0027138).
As to claim 7, Knudsen in view of Weksler teaches all of the limitations as in claim 1, above.
However, Knudsen in view of Weksler does not specifically teach a communication unit that transmits, to another device, the voice input after the voice including the predetermined word is input in a case where the determination unit determines that the voice is intended to operate the device.
Wang does teach further comprising a transmitter that transmits, to another device, the voice input after the first voice portion of the predetermined voice  is input in a case where the circuitry determine from the second voice portion that the predetermined voice is intended as the operation intention to operate the device (see [0047], where the command hub 104 after receiving the wakeup command, transmits additional voice input uttered by the user to the cloud service for recognition of one or more commands, where based on this paragraph the transmitter is implied).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen in view of Weksler with the transmission to another device as taught by Wang in order to allow users to customize wake up utterances (see Wang [0013]).

As to claim 8, Knudsen in view of Weksler teaches all of the limitations as in claim 1, above.
However, Knudsen in view of Weksler does not specifically disclose wherein the circuitry is configured apply a learned neural network to  an acoustic feature amount of the second voice portion of the predetermined voice to determine, whether or not the predetermined voice is intended to operate the device.  
Wang does disclose wherein the circuitry is configured apply a learned neural network to  an acoustic feature amount of the second voice portion of the predetermined voice to determine (see [0040], where a cloud server 200 comprises a  deep feedforward neural network is applied to the user speech to identify one or more words spoken by the user), whether or not the predetermined voice is intended to operate the device (see [0047], where example provided “What’s the time, Gort?” which is recognized at the cloud service 200).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen in view of Weksler with the transmission to another device as taught by Wang in order to allow users to customize wake up utterances (see Wang [0013]).

As to claim 9, Knudsen in view of Weksler in view of Wang  teaches all of the limitations as in claim 8, above.
Furthermore, Knudsen teaches wherein the  circuitry is configured to determine, on a basis of  the acoustic feature amount of the second voice portion of the predetermined voice a timing when the predetermined word is discriminated, whether or not the predetermined voice is intended to operate the device  (see col. 5, lines 60-col. 6, lines 3, where system checks if user input is received within predetermined period of time after receiving the wake word)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (as applied above) in view of Weksler (as applied above) in view of Wang (US 2019/0027138), as applied in claim 8, above and further in view of Rose (US 2018/0061399).
As to claim 10, Knudsen in view of Weksler in view of Wang  teaches all of the limitations as in claim 8, above.
However, Knudsen in view of Weksler in view of Wang do not specifically teach wherein the acoustic feature amount is a feature amount relating to at least one of a tone color, a pitch, a speech speed, or a volume.
	Rose does teach wherein the acoustic feature amount is a feature amount relating to at least one of a tone color, a pitch, a speech speed, or a volume (see [0031]-[0033], where a change in speech pattern signifies speaking of a command then engaging in a conversation and uses speech, monotony of voice, loudness).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the word processing after a predetermined word is input as taught by Knudsen in view of Weksler in view of Wang with the features as taught by Rose in order to allow a user to continue speaking a stream of utterances without a pause or cessation (see Rose [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (as applied above) in view of Knudsen (as applied above) in view of Weksler (as applied above).
As to claim 13, Wang teaches an information processing system comprising: 
a first device (see [0047], command hub 104); and 
a second device (see [0047], where cloud service 200 is described), 
microphone into which a predetermined voice is input (see Figure 1, microphone 140 within hub 104), 
circuitry configured to (see [0047], command hub 104)
	confirm whether a first portion of the predetermined voice includes a predetermined word input to the microphone (see [0047], where command hub 104 determines whether the voice input includes the wakeup utterance)
a transmitter that transmits, to the second device, the voice input after the first voice portion of the predetermined voice including the predetermined word is input in a case where the circuitry determines that the voice is intended as the command to operate the device (see [0047], where the command hub 104 after receiving the wakeup command, transmits additional voice input uttered by the user to the cloud service for recognition of one or more commands), and 
the second device includes (see [0048], cloud service)
other circuitry configured to perform a voice recognition unit that performs voice recognition on the voice transmitted from the first device (see [0048], where cloud service 200 recognizes command using speech recognition techniques).
	However, Wang does not specifically establish a speech acceptance period after the first voice portion of the predetermined voice, and under a condition the circuitry does not confirm the first voice portion includes the predetermined word, determine  whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period  is intended as an operation intention to operate a device.
Knudsen does teach confirm whether a first voice portion of the predetermined voice includes a predetermined word input to the microphone (see col. 5, lines 4-6, user input received possibly comprising a word related to activation of a device and see col. 5, lines 60-63, where a word activates a digital assistant), 
establish a speech acceptance period after the first voice portion of the predetermined voice (see col. 5, lines 61-67, where time period after the digital assistant is activated for a predetermined period of time).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the distributed processing as taught by Wang with the determination unit as taught by Wang in order to reduce instances of inadvertent digital assistant activation (see Knudsen, col. 8, lines 16-17).
However, Wang in view of Knudsen does not specifically disclose under a condition the circuitry does not confirm the first voice portion includes the predetermined word, determine whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period is intended as an operation intention to operate a device.  
Weksler does disclose under a condition the circuitry does not confirm the first voice portion includes the predetermined word (see Figure 4, where step 402, determines a condition if wakeword is needed or not and where the system does not confirm a wakeword if option 404 is determined), determine whether or not a second voice portion of the predetermined voice input to the microphone during the speech acceptance period is intended as an operation intention to operate a device (see Figure 4, step 404 and see col. 7, lines 30-33 where any voice command is executed without a wakeword at any time).
Wang in view Knudsen and Weksler are in the same field of endeavor of wakeword detection and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the wakeword detection as taught by Wang in view of Knudsen with the not confirming of a predetermined word as taught by Weksler in order to reduce the inconvenience to a user for requirement of a wakeword (see Weksler col. 1, lines 15-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
06/19/2022